First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/620,582, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  
Since the instant application claims the benefit under 35 USC § 119(e) of Provisional application 62/620,582 filed January 23, 2018, the disclosure of the provisional application was reviewed because of the possibility of intervening art.  It was found that Provisional application 62/620,582 fails to provide adequate support for the entire scope of the instant claimed invention.  The Provisional application only discloses MS37452 as CBX7 inhibitor.
Therefore, the instant claim 22 can only rely on the filing date of Provisional application 16/255,494, which is January 23, 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-21 and 23-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel or produces something that is an unobvious modification. The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before. The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.
The instant application does not sufficiently describe the invention as it relates to “a compound that decreases CBX7 activity”.
In Regents of the University of California v. Eli Lilly & Co. 43 USPQ2d 1398, the court stated:
A written description of an invention involving a chemical genus, like a description of a chemical species, “requires a precise definition, such as by structure, formula, [or] chemical name,” of the claimed subject matter sufficient to distinguish it from other materials. Fiers , 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe , 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus. . . .”).

In addition, the MPEP §  2163, I (A) states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure, “is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  
Here, although the claims recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond compounds disclosed in the specification:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(MS37452) and 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(UNC3866).
Based on the functional characteristics recited by the instant claims and the lack of correlation between function and structure, as evidenced by the structures set forth in the present specification, the instant claims would include compounds known as well as those unknown and discovered at a later date to have the claimed activity. Given the potentially limitless scope of the compounds encompassed by the instant claims, applicant cannot reasonable be said to have been in possession of each and every compound encompassed by the generic claims. Accordingly, the present specification fails to provide adequate written description for the genus of compounds and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are drawn to a method for identifying and treating a subject having “a steroid resistant disease or condition” comprising administering to the subject “a compound that decreases CBX7 activity”.  Claims 22 and 23 recite specific CBX7 inhibitors and inflammatory diseases, respectively.  However, the claims are indefinite because the scope of the diseases/condition and the compounds with CBX7 inhibition are unclear.
Defining a disease(s) by its (their) underlying cause, i.e., “a steroid resistant disease or condition” renders the scope of the intended uses indeterminate since the claim language may read on diseases not yet known to be caused by or affected by such action or in ways not yet understood.  The same is true with the use of the phrase “a compound that decreases CBX7 activity”.  Said language would read on compounds not yet known to have said activity.
The test for determining compliance with 35 USC 112, second paragraph, is whether Applicant has clearly defined “their’ invention not what may be discovered by future research as this type of claim language clearly requires.

Claims 24 and 25 recite “lung disease is associated with….”.  The use of the term “associated” renders the phrase “wherein the inflammatory lung disease is associated with a chronic obstructive disease of the airways” or “wherein the inflammatory lung disease is associated with viral induced inflammation” indefinite.  It is  unclear which inflammatory lung disease(s) would be “associated” with a chronic obstructive disease of the airways or with viral induced inflammation and, thus, encompassed by the above-mentioned phrases.
For these reasons, the skilled artisan in the art at the time of the present 
invention would have been unable to determine the metes and bound of the claimed 
invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bradner et al. (WO 2018/058029. cited by applicant on IDS submitted 04/23/2021).
Bradner et al. teaches compounds of the formula VI:

    PNG
    media_image3.png
    155
    220
    media_image3.png
    Greyscale
wherein R10 is 

    PNG
    media_image4.png
    91
    425
    media_image4.png
    Greyscale
 and R11 is

    PNG
    media_image5.png
    144
    432
    media_image5.png
    Greyscale
 inclusive of 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, i.e., 
compound of formula VI wherein R10 is 
    PNG
    media_image6.png
    72
    103
    media_image6.png
    Greyscale
and R11 is 
    PNG
    media_image7.png
    99
    130
    media_image7.png
    Greyscale
, as CBX inhibitors useful in treating cancers, such as, breast cancer, prostate cancer, etc. (see the entire article, especially page 7, lines 3-5 and page 15, lines 1-15; section III. Uses of Compounds and Compositions; claims 36-40).  The reference teaches various routes of administration including injection, oral, topical, etc. as recited by instant claim 28 (see section Il. Pharmaceutical Compositions).
	The reference does not teach obtaining a biological sample from the subject and determining the expression level of CBX7 and if said level was higher as compared to a control, identifying the subject as having a steroid resistant disease/condition.
However, because the prior art compounds are CBX7 inhibitors, it would have been obvious to the skilled artisan in the art at the time of the present invention that CBX7 level in said subject would be higher than normal.  Determining the level of CBX7 in said cancer patient and comparing it to a control would require only routine experimentation that would have been within the level of skill of the ordinary artisan in the art at the time of the present invention.  The skilled artisan in the art would also have had the reasonable expectation that the treatment method of Bradner would be inclusive of steroid resistant cancers, especially because the prior art compounds are not steroidal compounds.  Additionally, routine experimentation would determine whether said disease/condition was steroid resistant.
Therefore, the claimed invention is rendered prima facie obvious.

Claim(s) 19-29 are rejected under 35 U.S.C. 103 as being unpatentable over 
O’Toole et al. (US 2009/0325176) in view of Bradner et al. (WO 2018/058029, cited by 
applicant on IDS submitted 04/23/2021) in  combination.
O-Toole et al. teaches a method for the assessment, diagnosis or prognosis of asthma exacerbation by assessing the level of expression of asthma exacerbation gene products in a sample derived from a patient (see the entire article, especially Abstract).  The reference teaches ascertaining the difference between the level of the biomarker prior to the attack (control) and during the attack; allergic asthma is initiated by inappropriate inflammatory reaction to airborne allergens; determining the biomarkers such as CBX7 and tailoring treatment based on type of asthma exacerbation gene product (page 32, Table 4); use of biological samples such as blood, skin , mucus, etc.;  (see paragraph [0004]-[0014], [0019], [0035]-[0036], [0041], [0087], [0090]; page 32, Table 4; claims 1-5).
The reference does not specifically teach compounds that are CBX7 inhibitors , for example, MS37452 or UNC3866, as recited by instant claim 22.
However, Bradner et al. teaches compounds of the formula VI:

    PNG
    media_image3.png
    155
    220
    media_image3.png
    Greyscale
wherein R10 is 

    PNG
    media_image4.png
    91
    425
    media_image4.png
    Greyscale
 and R11 is

    PNG
    media_image5.png
    144
    432
    media_image5.png
    Greyscale
 inclusive of 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 , i.e., 
compound of formula VI wherein R10 is 
    PNG
    media_image6.png
    72
    103
    media_image6.png
    Greyscale
and R11 is 
    PNG
    media_image7.png
    99
    130
    media_image7.png
    Greyscale
(MS37452), as CBX inhibitors (see the entire article, especially page 7, lines 3-5 and page 15, lines 1-15; section III. Uses of Compounds and Compositions; claims 36-40).  The reference teaches various routes of administration including injection, oral, topical, etc. as recited by instant claim 28 (see section Il. Pharmaceutical Compositions).
	Based on the teaching of O’Toole of tailoring treatment based on gene expression, including CBX7, the skilled artisan would have the reasonable expectation of treating asthma utilizing an inhibitor of CBX7 such as, MS37452, encompassed by Bradner.
The combination of O’Toole and Bradner do not teach identifying the subject as having a steroid resistant disease/condition.  
However, because the prior art compounds are CBX7 inhibitors, the skilled artisan in the art would have had the reasonable expectation that the treatment method O’Toole and Bradner would be inclusive of steroid resistant asthma, especially because the prior art compounds are not steroidal compounds.  Additionally, routine experimentation would determine whether said disease/condition was steroid resistant.
Note:  Respiratory viral infections are known to cause asthma exacerbation (see for example, Oliver et al., 2014. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARBARA P BADIO/Primary Examiner, Art Unit 1628